MARSHALL, C. J.
1. In a proceeding to assess compensation for taking private property by a municipality for water works purposes under favor of Sec-ton 3681, General Code, the only issue to be tried is the value of the property.
2. In such case the question of the public need and the adaptability of the property to the intended use is a political question and not justifiable. If, however, the property sought to be appropriated is already user for the purposes intended, under rights granted by a valid perpetual lease in full force and effect, and the property owner desires to raise this issue, injunction will lie in an independent suit to determine whether the public need is being supplied.
3. In such case the notice given to the property owner by Section 3680, General Code, does not afford the land-owner an opportunity to have that issue determined in a judicial proceeding, and does not, therefore, afford a full, complete and adequate remedy.
Judgment reversed.
Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.